Action for damages for personal injuries suffered as a consequence of a fall by the plaintiff Jack Silverman upon a driveway, due to the presence thereon of snow and ice. Companion action by the plaintiff Joseph Silverman, his father, for loss of services. Judgment dismissing the complaint at the close of the plaintiff’s evidence reversed on the law and the facts and a new trial granted as to the respondent Fallsburgh Holding Corporation, with costs to abide the event. The evidence established prima facie that the relation of landlord and tenant existed between the corporate defendant and the plaintiff Jack Silverman. It likewise established prima facie that the "corporate defendant was guilty of negligence in respect of the presence of snow and ice on the driveway. The appeal as to the defendant Ruth Sachs has been withdrawn by stipulation. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.